EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with        Mr. Yuichi Watanabe on October 11, 2021 (see the attached e-mail correspondence).
The application has been amended as follows: 

In the Claims
Claim 1 has been rewritten as follows:
--1. (Currently Amended) A fiber cutter comprising:
a base comprising a fiber grip for gripping an optical fiber;
a slider comprising a fiber end grip for gripping an end portion of the optical fiber, wherein the slider is movable 
a cut former comprising a blade for forming an initial cut in the optical fiber, wherein the cut former is disposed between the fiber grip and the fiber end grip;
a spring that applies a force between the base and the slider for applying tension to the gripped optical fiber 
a latch unit that engages the base and the slider; and
a pressing body unit, wherein
pressing body 
when the blade comes close to the optical fiber in order to form the initial cut in the optical fiber, the pressing body unit and the spring applies the tension to the optical fiber, and
when the initial cut grows such that [[and]] the optical fiber is cut through, the cut former moves relative to the pressing body and 

Claim 3 has been rewritten as follows:
--3. (Currently Amended) The fiber cutter according to claim 1, wherein:
the latch unit comprises a base-side engagement protrusion and a slider-side engagement recess,
upon being pressed, the pressing body 
when the pressing body pressing body unit and the spring applies the tension to the optical fiber.--.

The status identifiers in each of claims 4-7 have been changed from “(Withdrawn)” to       --(Previously Presented)--.
In the Specification
Paragraph 0023 has been rewritten as follows:
--[0023]
As illustrated in FIG. 1B, the operation section (operation unit) 23 is a pressing body 23, and when the operation section (operation unit) 23 is pressed, a latch release section (latch releaser) 23C of the operation section 23 releases a latch section (latch unit) 50. When the latch section 50 is released, the slide member 40 is pulled toward the right side of the drawing by force of the tension application spring 60, to thereby apply tension to the optical fiber 1. In addition, when the operation section 23 is pressed, the blade 44 of the cut forming section 43 forms an initial cut in a side surface of the optical fiber 1.--.

Rejoinder
Due to the allowability of independent claim 1, the withdrawn claims that depend therefrom have been rejoined.

Remarks
Upon further consideration, the term “latch unit” is considered to not invoke 35 USC 112(f) because the structural modifier "latch" denotes a type of structural device with a generally understood meaning in the mechanical arts, which is analogous to the recitation “detent mechanism” discussed in MPEP 2181(I)(C). Thus, the recitation “latch unit” has been restored in the claims.
Additionally, in the rejoined claims, the following claim limitations that do not use the word “means,” are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
“restriction unit” in claim 4; and
“positioner” in claim 6 (but not in claim 7).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Further, it is noted that after an agreement was reached regarding the Examiner’s amendment, the Examiner made an additional editorial change in claim 1, line 13 by inserting --in order-- to correspond with the corresponding description in paragraph 0044 of the specification for further clarity. Because this new issue was not NO extension of time is necessary for this Examiner’s amendment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
November 9, 2021